 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 1 of 11 Page ID #:1142



 1   R. Rex Parris (SBN 96567)
     Kitty K. Szeto (SBN 258136)
 2   Slyvia Torres-Guillen (SBN 164835)
     John M. Bickford (SBN 280929)
 3   Ryan A Crist (SBN 316653)
     PARRIS LAW FIRM
 4   43364 10th Street West
     Lancaster, California 93534
 5   Telephone: (661) 949-2595
     Facsimile: (661) 949-7524
 6
     Attorneys for Plaintiff and the Putative Class
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JENNIFER SPARGIFIORE, an                   ) Case No.: 2:20-cv-09837-AB-(MRWx)
11   individual, for herself and all members of )
     the putative class,                        ) CLASS ACTION
12                                              )
                                                ) PLAINTIFF JENNIFER
13                 Plaintiff,                   ) SPARGIFIORE’S OPPOSITION TO
                                                ) DEFENDANT’S EX PARTE
14         v.                                   ) APPLICATION
                                                )
15                                              ) Date:        None Set
     PANDA RESTAURANT GROUP, INC., ) Time:
16   a California Corporation; and DOES 1       ) Courtroom: None
                                                               7B
                                                                    Set
     through 100, inclusive,                    ) Judge:       Hon. Andrè Birotte Jr.
17                                              )
                   Defendants.                  ) Complaint Filed: December 11, 2019
18                                              ) Trial Date:      None Set
                                                )
19                                              )
                                                )
20
21
22
23
24
25
26
27
28



     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 2 of 11 Page ID #:1143




 1                                         OPPOSITION
 2          In a stunning reversal of its prior representations, Defendant Panda Restaurant
 3   Group, Inc. (“Panda”) or (“Defendant”) now asks the Court to do what Plaintiff had
 4   requested prior to moving for remand. Faced with near certain sanctions for its frivolous
 5   and repeat gamesmanship, Panda now attempts to completely circumvent the Court’s
 6   discovery order on the issue and pretend like it didn’t waste Plaintiff and the Court’s time
 7   on removal. This is unfortunately the third time Panda has tried this exact same tactic and
 8   the third time Panda has been admonished by the Central District. Indeed, Plaintiff gave
 9   Panda every opportunity to provide the requisite discovery prior to filing a motion for
10   remand, but Panda unequivocally told her to pound sand. See Dkt. 11-2, Ex. H. (Defendant
11   refusing to provide any jurisdictional discovery prior to her filing of a motion for remand).
12   Now, it’s essentially giving the Court the same message, i.e., that it has no intention of
13   complying with the Court’s ruling. Panda should not get a “free pass” and allow its
14   frivolous statements to get by without any scrutiny, especially because this is the third
15   offense. If the Court is inclined to provide such a pass, it should sanction Panda for the
16   legal fees it forced Plaintiff to incur for having to oppose a removal that Panda itself
17   concedes is improper.
18   I.     PANDA’S EX PARTE IS DESIGNED SPECIFICALLY TO CIRCUMVENT
19          THE COURT’S ORDER AND AVOID SANCTIONS FOR ITS BAD ACTS.
20          On February 4, the Court found “it appears likely that at least one of the [CAFA]
21   exceptions applies,” namely, “where more than one-third or more than two-thirds of the
22   proposed class members are citizens of [the forum] State.” Dkt. 23 at 2. Indeed, the Court
23   found “[i]t seems almost certain that more than one-third—and very likely the vast
24   majority—of such class members are also citizens of California, but the Court cannot find
25   that an exception applies without evidence of class members’ citizenship.” Id.
26          Accordingly, the Court made the following orders:
27         “Within two weeks of the issuance of this Order, Defendant must provide
28          Plaintiff with the names, last known addresses, phone number, hire date, and,


                                                  1
     ________________________________________________________________________
            PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 3 of 11 Page ID #:1144




 1            where relevant, termination date of all members of the putative class. This
 2            information is in the sole possession of Defendant.”
 3          “Within two weeks of receipt of the above, the parties must meet and confer
 4            about whether any of the exceptions to CAFA apply.”
 5          “Thereafter, the parties are welcome to stipulate to remanding the action”
 6          “If Defendant denies that any exception applies, then within three days of
 7            meeting and conferring, the parties must submit a Stipulation and Proposed
 8            Order setting a briefing schedule for supplemental briefing on whether the
 9            CAFA exceptions apply.”
10   Dkt. 23 at 3 (emphasis added).
11            The Court then commented “[t]his Court fully agrees with and adopts Judge Fischer’s
12   reasoning, along with her admonitions regarding awarding fees and the potential for Rule 11
13   sanctions.” Dkt. 23. at 2. “It is unfortunate that, despite being ordered by Judge Fischer to
14   produce similar data in the recent past, Defendants refused to do so voluntarily in this case,
15   necessitating Plaintiff’s motion and the Court’s expenditure of its scarce resources on this
16   issue.” Id. at 2–3.
17            Now with the threat of sanctions looming, Panda attempts to bury its own
18   representations once again.      In truth, this is not an ex parte to “remand action forthwith
19   without violating third party privacy interests”—it’s an ex parte to seek relief from a Court’s
20   order with the threat of sanctions looming.
21   II.      PANDA’S ATTEMPT TO ACCUSE THIS COURT, JUDGE FISCHER, AND
22            THE NINTH CIRCUIT OF VIOLATING PRIVACY RIGHTS FALLS FLAT.
23            Panda says by ordering it to provide the class members’ contact information, this
24   Court has run afoul of the California constitution. Dkt. 24 at 3. In doing so, Panda
25   contends the Ninth Circuit and Judge Fischer also violated the California constitution by
26   issuing and upholding the exact same orders. In Adams, the defendant (represented by
27   the same counsel here) sought CAFA removal for a wage-and-hour representative action.
28   Adams v. W. Marine Products, Inc., 958 F.3d 1216 (9th Cir. 2020). Like here, Panda’s


                                                    2
     ________________________________________________________________________
             PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 4 of 11 Page ID #:1145




 1   counsel ignored the home-state exceptions and forced the plaintiff to address the
 2   exceptions blindly via remand motion. Id. The District Court found it was the plaintiff’s
 3   burden to show “some facts” regarding the class members’ citizenship, and granted the
 4   plaintiff “leave to take jurisdictional discovery to establish the applicability of the
 5   exception.” Id. at 1219. It then allowed the plaintiff to renew a remand motion after
 6   the plaintiff obtained the discovery. Id.
 7          Notably, Panda’s counsel never raised the issue of privacy in Adams, nor did they
 8   argue that a Belaire-West letter was necessary. In fact, they willingly produced the contact
 9   information: “In response to Adam’s discovery requests, West Marine produced a list of
10   contact information (including name, phone number, last known personal address, hire date,
11   and, where relevant, termination date) in its possession for the . . . putative class members.”
12   Adams v. W. Marine Prod., Inc., 958 F.3d at 1219.
13          The same order was issued in Tapia, where Judge Fischer ordered this exact same
14   defendant “to provide Plaintiff with the names, last known addresses, and other contact
15   information for all members of the proposed class with last known addresses outside of
16   California within three weeks.” Tapia v. Panda Express, LLC, No. CV162323DSFRAOX,
17   2016 WL 10987316, at *1 (C.D. Cal. June 7, 2016). Panda did not object to this order, nor
18   were any privacy concerns raised. Instead, it just stipulated to remand to avoid Judge
19   Fischer’s threat of sanctions.
20          Ultimately, these orders are well aligned with privacy principles, and a Belaire-West
21   letter is not an express requirement to the provision of contact information. While a Belaire-
22   West letter can alleviate any potential privacy concerns, it is not an absolute bar to
23   discovery. Belaire-West Landscape, Inc. v. Superior Court (2007) 149.Cal.App.4th 554,
24   560–62 (contact information for fellow employees in putative wage and hour class actions
25   is routinely discoverable and is “not particularly sensitive, as it [is just] contact information,
26   not medical or financial details”). The disclosure of the class contact information is not so
27   serious as to outright deny discovery. This is especially true given the potential options
28   Parties have to assuage privacy concerns as discussed below.


                                                     3
     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 5 of 11 Page ID #:1146




 1   III.   PANDA DID NOT EVEN TRY TO COMPLY WITH THE ORDER OR SEEK
 2          ANY OTHER ALTERNATIVES TO PROVIDING THIS ROUTINELY
 3          DISCOVERABLE INFORMATION.
 4          Instead of trying to comply with the Court’s order in any way, Panda rushes into
 5   Court demanding an immediate remand on an ex parte basis when no emergency exists.1
 6   But Panda fails to address why no alternatives exist. Instead, it concedes there was
 7   absolutely no effort to try and provide Plaintiff with the information ordered by the Court.
 8          A.     Panda had a duty to find feasible means of production prior to moving ex
 9                 parte.
10          As the California Supreme Court repeatedly reminds us, “the party asserting a
11   privacy right must establish a legally protected privacy interest, an objectively reasonable
12   expectation of privacy in the given circumstances, and a threatened intrusion that is
13   serious.” Williams v. Superior Court, 3 Cal. 5th 531, 559 (2017) (citing Hill v. National
14   Collegiate Athletic Assn., 7 Cal. 4th 1, 38 (1994)). In addition, “the party seeking protection
15   may identify feasible alternatives that serve the same interests or protective measures that
16   would diminish the loss of privacy” and the “court must then balance these competing
17   considerations.” Id. (emphasis added). Here, Panda did not even attempt to try any
18   “feasible alternatives,” which are abundant.
19          For example, many forms of protection exist, such as “a protective order prohibiting
20   disclosure of any received contact information outside the confines of a specific lawsuit.”
21   Williams v. Superior Court, 3 Cal. 5th at 559 (citing Hill v. National Collegiate Athletic
22   Assn., 7 Cal.4th at 38 [if the “intrusion is limited and confidential information is carefully
23   shielded from disclosure except to those who have a legitimate need to know, privacy
24   concerns are assuaged”]). Defendant did not even try to assuage any of the class members’
25   privacy concerns with a protective order before moving ex parte.
26          Moreover, if the Court is inclined to require a Belaire-West notice, Plaintiff is willing
27
28      1 Notably, Panda does not cite to any authority demonstrating why ex parte relief granting remand is
     appropriate. If that was the case, Plaintiff would have requested such relief months ago.

                                                        4
     ________________________________________________________________________
            PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 6 of 11 Page ID #:1147




 1   to share the cost with Panda and provide it to the putative class members prior to Panda’s
 2   release of the contact information. If Panda was truly concerned with the class members’
 3   contact information, its ex parte could have simply requested more time to complete a
 4   Belaire-West process, or the Parties could have stipulated to the procedure. However, at no
 5   point did Panda ever suggest even trying a Belaire-West letter or asking whether Plaintiff
 6   would agree to its usage.
 7         B.     By Refusing to Cooperate with Plaintiff’s Many Discovery Attempts on
 8                this Issue, Panda Has Self-Imposed this Issue on Itself.
 9         When moving on an ex parte basis, the moving party must show they will be
10   “irreparably prejudiced if the underlying motion is heard according to noticed motion
11   procedures.” Ex Parte Applications, Rutter Group Prac. Guide Fed. Civ. Pro. Before
12   Trial Ch. 12-F. “Second, it must be established that the moving party is without fault in
13   creating the crisis or that the crisis occurred as a result of excusable neglect.” Id. (italics
14   in original). The Court’s Local Rules track this language: “[u]nless the Court in its
15   discretion otherwise allows, no discovery motions may be filed or heard on an ex parte
16   basis absent a showing of irreparable harm or prejudice not attributable to the lack of
17   diligence of the moving party.” L.R. 37-3. Panda’s ex parte to bypass the Court’s Order
18   Staying Motion for Remand Pending Jurisdictional Discovery is an ex parte regarding
19   discovery obligations. Panda does not even try to argue these elements are met, i.e., that
20   it will be irreparably harmed should the discovery order proceed.                 Rather, by
21   unequivocally telling Plaintiff she will never get this discovery and forcing her to file a
22   motion for remand, this dispute is entirely manufactured by Panda.
23         Moreover, this Court regularly reminds counsel of the high burden they bear when
24   applying for relief on an ex parte basis: “On this Court’s website, under a heading for
25   “Ex Parte Applications,” there is a citation to Mission Power Eng'g Co. v. Cont'l Cas.
26   Co., 883 F. Supp. 488, 491–92 (C.D. Cal. 1995). Defendants are expected to read and
27   familiarize themselves with that case. In relevant part, it states:
28                When an ex parte motion is filed, .... [t]he judge drops


                                                    5
     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 7 of 11 Page ID #:1148




 1                everything except other urgent matters to study the papers. It is
 2                assumed that the tomatoes are about to spoil or the yacht is
 3                about to leave the jurisdiction and that all will be lost unless
 4                immediate action is taken. Other litigants are relegated to a
 5                secondary priority. The judge stops processing other motions.
 6                Even hearings or trials—where a courtroom full of deserving
 7                users of the court are waiting—are often interrupted or delayed.
 8                It is rare that a lawyer's credibility is more on the line, more
 9                vulnerable, than when he or she has created this kind of
10                interruption. Lawyers must understand that filing an ex parte
11                motion, whether of the pure or hybrid type, is the forensic
12                equivalent of standing in a crowded theater and shouting,
13                “Fire!” There had better be a fire.
14   Wilson Sporting Goods Co. v. Monsta Athletics, LLC, No. EDCV1900738ABSSX, 2020
15   WL 5835322, at *1 (C.D. Cal. Mar. 12, 2020). As addressed above, there is no “fire”
16   here that cannot be resolved via alternative means. Instead, the only “fire” Panda seeks
17   to put out is the impending sanctions that will likely be imposed against it.
18         In addition, by filing a removal in which CAFA exceptions obviously apply, Panda
19   has unilaterally placed all of the class members’ contact information at issue. If it was so
20   worried about the class members’ contact information, it would not have willingly and
21   knowingly injected it into the litigation for the third time. There can be no doubt Panda and
22   its counsel knew this information would become directly relevant in assessing the CAFA
23   exemptions. Thus, by rendering CAFA a mere litigation game and delay tactic, Panda has
24   no one to blame but itself for having to produce this information for review.
25         Finally, Plaintiff propounded written discovery seeking this information twice, but
26   Panda has never even responded. She served written discovery seeking the class contact
27   information in state court on January 6, 2020. However, Panda did not provide a response
28   because the state court issued a stay until the October 2020 status conference. Instead, on


                                                   6
     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 8 of 11 Page ID #:1149




 1   the eve of that status conference, Panda frivolously removed the case to avoid having to
 2   proceed with the discovery phase. Plaintiff reviewed Panda’s removal papers immediately
 3   and recognized the obvious need for Panda to produce the class contact information. As
 4   such, she propounded written discovery again on November 3, 2020, mere days after Panda
 5   removed the action. To date, Panda has never once responded to this discovery. Panda
 6   could have easily participated in the discovery process and the Parties could have
 7   completed the Belaire-West process months ago. However, Panda ignored Plaintiff and
 8   her discovery requests this entire time.
 9   IV.    PANDA STILL “DENIES THAT ANY EXCEPTION APPLIES,” LEAVING
10          OPEN THE POSSIBILITY OF ANOTHER FRIVOLOUS REMOVAL, SO
11          THE COURT SHOULD ADJUDICATE THE ISSUE.
12          In its order, the Court stated “if Defendant denies that any exception applies,” then
13   the Parties must file a stipulation and proposed order for a briefing schedule to determine
14   whether the exceptions are met.” Dkt. 23. Still, Defendant unequivocally maintains that
15   “it is not obvious” any of the CAFA exceptions apply. Dkt. 24 at 6:21–10:19 (still arguing
16   “Panda’s removal to federal court was proper” and that “it also is not obvious that an
17   abstention doctrine applies in any event”). In other words, Panda still thinks removal is
18   proper and is reserving its right to remove again. Obviously, Panda’s insistence on
19   maintaining federal jurisdiction is proper while also asking for remand is problematic. As
20   the Court will recall, Panda’s initial removal was based entirely on a class member who
21   allegedly moved out of California during the pendency of the litigation. See Dkt. 16 at
22   11:22–23. Panda waited ten months to spring removal on Plaintiff when it was tactically
23   advantageous to do so. It’s entirely likely Panda will once again remove this action if a
24   class member moves out of California, then again refuse to provide the jurisdictional
25   discovery. The Court should put a stop to these frivolous arguments once and for all and
26   prevent further repeat offenses from occurring again.
27   ////
28   ////


                                                  7
     ________________________________________________________________________
            PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 9 of 11 Page ID #:1150




 1   V.    PANDA SHOULD PRODUCE THE CONTACT INFORMATION OR BE
 2         SANCTIONED FOR REJECTING PLAINTIFF’S OFFER TO STIPULATE
 3         PRIOR TO REMAND.
 4         A.     Panda Resorted To This Same Bad Faith Litigation Tactic Three Times
 5                Already.
 6         This is now the third time Panda has frivolously removed a class action without
 7   addressing the home-state exception and the third time Panda has been told its position is
 8   incorrect. This is now a third repeat and willful violation of Rule 11. As this Court just
 9   said, “[f]aced with this exact scenario in a case against this same Defendant, Judge Fischer
10   ordered Defendant to produce evidence relevant to class members’ citizenship so that it
11   could be ascertained whether an exception applied.” Dkt. 23 (citing Tapia v. Panda Express,
12   LLC, No. CV162323DSFRAOX, 2016 WL 10987316, at *1 (C.D. Cal. June 7, 2016)). “This
13   Court fully agrees with and adopts Judge Fischer’s reasoning, along with her admonitions
14   regarding awarding fees and the potential for Rule 11 sanctions.” Dkt. 23. at 2. “It is
15   unfortunate that, despite being ordered by Judge Fischer to produce similar data in the recent
16   past, Defendants refused to do so voluntarily in this case, necessitating Plaintiff’s motion
17   and the Court’s expenditure of its scarce resources on this issue.” Id. at 2–3.
18         The same thing happened in Romo v. Panda Restaurant Group., Inc., No. CV 12-
19   00996 GAF OPX, 2012 WL 3930346, at *1 (C.D. Cal. Sept. 7, 2012). Panda removed the
20   case under CAFA, once again refusing to address these exceptions in its removal papers. Id.
21   Shortly after removal, the Court ordered Panda to show cause as to why the case should not
22   be remanded “because Defendants bear the burden of establishing jurisdiction over this
23   matter, and because it appears from the face of the complaint that the home state exception
24   is applicable, they (defendants) must either allege, or come forward with evidence competent
25   to demonstrate that less than two thirds of the class members are from California.” Dkt 20-
26   -2, Ex. P. Ultimately, Panda’s bad faith tactics forced both the Romo plaintiff and Panda to
27   hire expensive independent experts and file reports analyzing the class members’ locales.
28   Romo, 2012 WL 3930346, at *1. Not surprisingly, this revealed “97 percent of the


                                                   8
     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 10 of 11 Page ID #:1151




 1   prospective class members remain domiciled in California.” Id. at *2 (emphasis in
 2   original).2 Amazingly, Panda still opposed remand, despite the court finding its arguments
 3   “unavailing for obvious reasons.” Id. at *3. The court then remanded the action under the
 4   local-controversy exception, finding it “common sense” that the class members remained
 5   domiciled in California. Id. at *4 (“It is relevant and inferential evidence to support the
 6   common sense notion that people who live in California overwhelmingly tend to stay here.”).
 7          Despite these prior orders that were directly on point, Panda did the same thing here
 8   and then mocked Plaintiff for not having access to the class members’ records in her
 9   remand motion. Accordingly, Plaintiff seeks meaningful relief to stop Panda’s frivolous
10   removals. If the Court is inclined to grant Panda’s admission that remand is proper without
11   complying with the jurisdictional discovery order, Plaintiff requests such an order be
12   accompanied by an award of the legal fees and costs Plaintiff incurred in the amount of
13   $15,925.00. Dkt. 20-1 at ¶¶ 6–9; Dkt. 20 at 16:6–18. She seeks this relief not only for
14   herself, but for the future plaintiffs and courts who will inevitably have to deal with Panda’s
15   violations of Rule 11 and 28 U.S.C. § 1927.
16          B.      This Dispute is Entirely of Panda’s Making Despite Plaintiff’s Best Efforts
17                  to Avoid It, and Panda Should Bear the Consequences.
18          Panda tries to place the blame on Plaintiff’s reluctance to immediately remand the
19   case. However, as the Court will recall, Plaintiff tried all possible alternatives to avoid a
20   full remand motion. Indeed, Plaintiff requested this evidence three months ago, but Panda
21   unequivocally refused to provide it. Just two days after receiving Panda’s removal papers,
22   Plaintiff sent Panda’s counsel a detailed meet-and-confer letter regarding this precise issue
23   in the hopes of avoiding a full remand motion. Dkt. 11-2, Ex. F. Plaintiff noted Panda’s
24   removal papers blatantly ignored the obvious CAFA exemptions and stated “since
25
        2
             The class definition in Romo is almost identical to this case, meaning there is already unequivocal
26   evidence in published authority stating the class members are likely all domiciled in California. Compare
     Romo, 2012 WL 3930346 at *1 (“All non-exempt or hourly paid employees who worked for Defendants
27
     within four years to the filing of the complaint.”) with Dkt. 1-1 at ¶ 35 (“All current and former hourly-
28   paid or non-exempt employees employed by Defendants within the State of California at any time during
     the period from December 11, 2015 to final judgment.”).

                                                         9
     ________________________________________________________________________
            PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
 Case 2:20-cv-09837-AB-MRW Document 25 Filed 02/09/21 Page 11 of 11 Page ID #:1152




 1   Defendant is unwilling to analyze whether these exemptions apply, we seek a ‘list of
 2   contact information (including name, phone number, last known personal address, hire
 3   date, and, where relevant, termination date)’ in [Defendant’s] possession for all putative
 4   class members.” Id. at 3. “Because Defendant made claims pertaining to this information
 5   (but did not provide it), this information should be readily available for review.” Id.
 6   Plaintiff then requested to conduct the Rule 26(f) conference so that such discovery could
 7   proceed. Id. “In conclusion, we ask that you stipulate to remand this action to its proper
 8   jurisdiction.   Alternatively, we ask that you produce all documents and testimony
 9   pertaining to your untimely removal papers, including the same kind of information
10   produced in Adams so the Court can determine on its own whether the home-state
11   exemptions are met.” Id.
12         Panda utterly refused to provide the discovery or to conduct a Rule 26(f) conference,
13   thereby forcing Plaintiff to file an expensive motion for remand.
14                                         CONCLUSION
15         Plaintiff respectfully requests the Court deny Panda’s ex parte application which
16   results from an issue entirely of its own making. If the Court is inclined to grant Panda’s
17   ironic request without the need to for Panda to produce the contact information, sanctions
18   in the amount of $15,925.00 should certainly be imposed against Panda and/or its counsel
19   of record for forcing Plaintiff (and the Court) to file a motion challenging Panda’s frivolous
20   removal.
21   Dated: February 9, 2021                          PARRIS LAW FIRM
22
                                                By:         /s/ Ryan A. Crist
23
                                                      Kitty K. Szeto
24                                                    Sylvia Torres-Guillen
25                                                    Ryan A. Crist
                                                      Attorneys for Plaintiff
26                                                    and the Putative Class
27
28


                                                  10
     ________________________________________________________________________
           PLAINTIFF JENNIFER SPARGIFIORE’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
